Citation Nr: 1610362	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  09-41 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for osteomalacia of the left knee, evaluated as 10 percent disabling for the period prior to June 15, 2012, and as 40 percent disabling for the period from that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Gower, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1969 to February 1971.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco.

In May 2012, the Board remanded the case for further development.  While the case was in remand status, in January 2013, the Appeals Management Center increased the disability rating assigned the left knee to 40 percent, effective June 15, 2012.  As the increase did not satisfy the appeal in full, the issue remains on appeal as characterized on the title page.  See AB v. Brown, 6 Vet. App. 35 (1993).

In October 2014, the Board again remanded the claim for further development.  Pursuant to the remand, additional VA treatment records were obtained; the Veteran was afforded a VA examination in December 2014; and a supplemental statement of the case was issued in February 2015.  As will be discussed below, a review of the record reflects substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

A claim for a total disability rating based on individual unemployability (TDIU) is an element of a claim for an increased rating when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the issue will be considered herein.  


FINDINGS OF FACT

1. For the period prior to June 15, 2012, the Veteran's left knee disability was manifested by arthritis and by flexion functionally limited to 120 degrees; the left knee disorder was not manifested by any limitation of extension or instability.

2. For the period from June 15, 2012, the Veteran's left knee disability has been manifested by arthritis, flexion functionally limited to 110 degrees, and by extension functionally limited to 35 degrees.



CONCLUSIONS OF LAW

1. For the period prior to June 15, 2012, the criteria for a rating in excess of 10 percent for osteomalacia of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5014, 5260, 5261 (2015).

2. For the period from June 15, 2012, the criteria for a rating in excess of 40 percent for osteomalacia of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5014, 5260, 5261 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, at 119-20 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  Mayfield, 444 F.3d at 1334; see also Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).

Courts have held that once service connection is granted, the claim is substantiated, and additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Here, the Veteran's appeal arises from his claim for an increased rating for a service-connected disability.  Through notice letters dated September 2008 and March 2009,  the RO notified the Veteran of the information and evidence needed to substantiate his claim and of VA's duty to assist in developing his claim.  These letters satisfied the requirements of the VCAA, and no additional notice is required.  

The Veteran was afforded VA examinations with regard to his left knee in October 2008, June 2012, and December 2014.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  These VA examinations are collectively adequate.  The VA examiners personally interviewed and examined the Veteran, considered his report of symptoms, and provided findings sufficient to apply the rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination for the pending claim has been met.  38 C.F.R. § 3.159(c)(4).

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issue on appeal.  The evidence in the claims file includes multiple VA examinations and VA treatment records.  The claims file in this case has been rebuilt after the claims file was lost, and does not include service treatment records.  However, as this is an increased rating claim for a knee disability, and the Veteran's service occurred many years prior to the period now on appeal, service treatment records would not contain relevant evidence.  To the extent that any additional medical evidence exists, it is the Veteran's responsibility either to furnish it directly to VA or to identify it with reasonable specificity so that VA can obtain it.  The Veteran has been accorded the opportunity and has done neither.  Thus, the Board finds that VA has properly assisted the Veteran in obtaining any relevant evidence.  No further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  A determination is made as to the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  However, the evaluation of the "same disability" or the "same manifestation" under various diagnoses, known as pyramiding, is to be avoided.  In determining whether a claimant is entitled to separate ratings for different residuals of an injury, none of the symptomatology for any one of the conditions may be duplicative of, or overlapping with, the symptomatology of the other conditions.  Esteban v. Brown, 6 Vet. App. 259 (1994),

A veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the Board has considered whether another rating code is "more appropriate" than the ones used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).


a.  Schedular Analysis

Disabilities of the knee are rated under 38 C.F.R. § 4.71a.  Included within 38 C.F.R. § 4.71a are multiple diagnostic codes that evaluate impairment resulting from service-connected knee disorders, including Diagnostic Code 5256 (ankylosis), Diagnostic Code 5257 (other impairment, including recurrent subluxation or lateral instability), Diagnostic Code 5258 (dislocated semilunar cartilage), Diagnostic Code 5259 (symptomatic removal of semilunar cartilage), Diagnostic Code 5260 (limitation of flexion), Diagnostic Code 5261 (limitation of extension), Diagnostic Code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (genu recurvatum).

Here, the Veteran is currently assigned a 10 percent disability rating for his service-connected osteomalacia of the left knee from December 1, 2007, the date of his increased rating claim, to June 15, 2012, and a 40 percent disability rating from June 15, 2012, the date of his VA examination demonstrating additional disability.  He is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5014-5261 [osteomalacia, rated as arthritis, degenerative - leg, limitation of extension].  See 38 C.F.R. § 4.27 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional diagnostic code is shown after the hyphen).  

Under Diagnostic Code 5014, osteomalacia is rated on limitation of motion of affected parts, as degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5014.  Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint or group of minor joints so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative arthritis) and 5010 (traumatic arthritis).  Diagnostic Code 5003 states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; whereas, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Limitation of knee motion is rated under Diagnostic Codes (DC) 5260 and 5261.  Under DC 5260, the following evaluations are assignable for limitation of leg flexion: zero percent for flexion limited to 60 degrees, 10 percent for flexion limited to 45 degrees, 20 percent for flexion limited to 30 degrees, and 30 percent for flexion limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  Under DC 5261, the following evaluations are assignable for limitation of leg extension: zero percent for extension limited to 5 degrees, 10 percent for extension limited to 10 degrees, 20 percent for extension limited to 15 degrees, 30 percent for extension limited to 20 degrees, 40 percent for extension limited to 30 degrees, and 50 percent for extension limited to 45 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.  Under Diagnostic Codes 5260 and 5261, a veteran may receive separate ratings for limitations in both flexion and extension.  See VAOPGCPREC 9-2004.

Additionally, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  VA must consider granting a higher rating in cases in which the veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

Under Diagnostic Code 5257, a disability rating is available for recurrent subluxation or lateral instability of the knee.  A 10 percent disability is warranted when instability or subluxation is slight; a 20 percent disability is warranted when instability or subluxation is moderate; and a 30 percent disability is warranted when instability or subluxation is severe.  38 C.F.R. 4.71a, Diagnostic Code 5257.  The words "slight," "moderate," and "severe" are not defined in the VA Rating Schedule.  Although not defined in VA regulations, "slight" is generally defined as "small in size, degree, or amount;" "moderate" is generally defined as "of average or medium quality, amount, scope, range, etc.;" and "severe" is defined as "extremely intense."  See Webster's New World Dictionary 1038, 871, 1071 (3d College ed. 1988).  Rather than applying a mechanical formula, the Board must evaluate all of the evidence so that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.  

At an October 2008 VA examination, the Veteran stated he suffered from pain, weakness, stiffness, swelling, instability, and "locking" in the left knee.  It was noted that he had difficulty bending and squatting due to pain.  He complained of frequent flare-ups, consisting of swelling, stiffness, and pain.  These lasted a couple of hours and occurred after longer periods of standing, walking, or exercise.  The Veteran stated he did not suffer from episodes of dislocation, but did suffer recurrent subluxation, in which it felt like his left knee was locking or giving way under his weight. Range of motion testing showed flexion of the left knee to 120 degrees, and extension to 0 degrees.  The examiner diagnosed the Veteran with chondromalacia patella left knee and a scar to the left knee, status post arthroscopy.  The examiner concluded that the Veteran's chondromalacia was mild, with mild crepitus and no atrophy in the thigh.  He stated that the Veteran's knee was stable.  An October 2008 MRI was normal.

In an October 2008 statement, the Veteran reported severe pain in his knee joints, with grinding and/or popping in the joint when bent or stressed.  In April 2009, the Veteran submitted a lay statement from his co-worker, a fellow police officer, who stated that he had heard audible grinding and popping of the Veteran's knees.  He reported that the Veteran fatigues more quickly than other officers and often limps after patrols.  The Veteran also submitted his own statement in April 2009, stating that the instability of his joints makes it very painful to get through his daily shifts.  He stated that he wears elastic-type knee support devices for relief, and takes over-the-counter pain medication, as he is unable to take stronger drugs due to the nature of his job.  

At a June 2012 VA examination, the Veteran was diagnosed with patellofemoral syndrome of both knees.  He reported flare-ups with drastic weather changes, which he treats with over-the-counter pain medication.  He stated that during flare-ups, he has difficulty with stairs or riding his bike.  Range of motion testing showed flexion to 120 degrees, with pain at 115 degrees, and extension to 35 degrees.  The examiner noted that the Veteran had functional limitation in the following areas in the left knee: less movement than normal, excess fatigability, pain on movement, instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  He had normal results in all joint stability tests of the left knee, and there was no evidence of patellar subluxation/dislocation.  The examiner noted there were no scars as the result of the Veteran's 1997 arthroscopic surgery on the left knee.  The Veteran did not use any assistive devices at the time of the examination.  Arthritis was documented in both knees.  With regard to functional impact on his ability to work, the Veteran stated that he was significantly slowed down by his knee pain in his job as a police officer.  He also stated that climbing and descending stairs was very hard for him.  An X-ray showed mild degenerative changes but no evidence of fracture, dislocation, or subluxation.  See June 2012 X-ray.

VA treatment records show that the Veteran requested a left knee brace in September 2012.  In April 2014, VA treatment records note that the Veteran's knee had been giving him a lot of problems.  

At a December 2014 VA examination, the Veteran reported that his knee felt like it was grinding and was unstable.  He could not return to standing from squatting using only his left knee.  The Veteran reported using a brace occasionally.  On range of motion testing, his left knee flexion was to 120 degrees and extension to 0 degrees.  The Veteran had pain on examination, pain with weight-bearing, and localized pain on palpation of the joint.  There was a history of recurrent effusion after prolonged standing.  The Veteran had never had a meniscus (semilunar cartilage) condition.  The examiner found no history of recurrent subluxation or lateral instability.  Joint stability testing of the left knee was performed, and all tests were negative.  An X-ray showed no joint effusion, but it showed small tricompartment osteophytes.  

The Veteran reported weekly flare-ups of moderate severity, lasting a full day.  He said that during flare-ups, he sometimes steps down and it feels as if his knee could bend one way or the other; at other times, it pops out and will not support him.  During flare-ups, his knee swells up and causes extreme discomfort at a 7/10 pain rating.  To care for his knee during flare-ups, he props it up and sometimes uses an ice pack.  The examiner noted that the examination supported the Veteran's statements describing his functional loss during a flare-up.  The examiner estimated that during a flare-up, flexion would be to 110 degrees and extension to 5 degrees.  

The functional impact on the Veteran's employment was described.  The Veteran had problems with running, any type of deep, knee-bending action, and standing stationary for a long time.  He was able to perform his role as a police officer during a "take down," but would have an increased flare-up afterwards.  In the past year, he had lost a couple of days of work due to his knee condition.  He stated that he planned to retire in June 2015, as he believed he may not be able to perform his duties as a police officer by that time.  

After reviewing evidence of instability in the record identified in the October 2014 Board remand, the December 2014 examiner concluded that the left knee joint appeared stable and not subluxed.  The examiner noted there was negative varus/valgus, Lachman, and posterior drawer results on examination, although she stated that movement did elicit the Veteran to grimace and quickly draw in air, indicating painful movement.

The Veteran's representative submitted an appellant brief in November 2015.  The Veteran has not alleged any additional worsening of his condition since December 2014, nor is there any indication in the record that the Veteran has retired from his job as a police officer.

After review of the evidence, the Board finds that neither an increased rating, nor separate ratings are warranted for the left knee disorder.  For the period prior to June 2012, the record reflects that the Veteran retained nearly full flexion in the knee, even with consideration of functional impairment due to factors such as pain and incorrdination.  Given that there was some limitation of flexion, and as the left knee is arthritic, a 10 percent evaluation is supported by the evidence.  However, the evidence does not show an otherwise compensable range of flexion, and extension in the knee was full.  Accordingly, an increased rating under Diagnostic Codes 5260 or 5261 are not warranted.  Nor, given the absence of compensable limitation in motion in flexion or extension, are separate ratings warranted under VAOPGCPREC 9-2004.  Moreover, although the knee is arthritic and the Veteran contends that the knee is also unstable, his VA examiners have consistently described the knee as stable.  The Board finds that the VA examiners have more experience, education and training in assessing knee impairment than a layperson such as the Veteran, and consequently finds that the findings of the examiners accurately reflect the severity of the knee symptoms, and are of greater probative value than the statements of the Veteran.  

Accordingly, the Board finds that an evaluation in excess of 10 percent for left knee disability for the period prior to June 15, 2012 is not warranted.

At his June 15, 2012 VA examination, the Veteran had limitation of extension to 35 degrees.  This supports the RO's assignment of a 40 percent evaluation.  The remaining evidence of record since then shows that his range of extension is not even remotely limited, and in fact on VA examination in December 2014 was full.  Consequently, even with consideration of functional impairment due to factors such as pain, an evaluation in excess of 40 percent under Diagnostic Code 5261 is not warranted.  The Board notes that 30 percent is the maximum evaluation under Diagnostic Code 5260, and consequently that Diagnostic Code 5250 is not for application.  The Board has considered whether separate evaluations are warranted for limitation of flexion and extension, but finds, as with the earlier period, that at no point did the Veteran evidence a compensable level of flexion.  Consequently, separate ratings are not warranted.  The Board has also considered whether separate ratings are warranted under VAOPGCPREC 23-97, but notes that the evidence does not establish instability in the knee.

Accordingly, the Board finds that an evaluation in excess of 40 percent for the period from June 15, 2012 is not warranted.

With respect to other potentially applicable diagnostic codes, there is no evidence of ankylosis, malunion or nonunion of the tibia and fibula, or genu recurvatum.  See DC 5256, 5262, 5263.  Further, while the Veteran has complained of locking, pain, and effusion, there is no evidence of dislocated semilunar cartilage or symptomatic semilunar cartilage removal on diagnostic testing.  See DC 5258, 5289.  Nor is there evidence of shortening of either leg.  The more recent VA examiners also noted there is no evidence of a scar from the Veteran's prior left knee surgery.

b. ExtraschedularAnalysis

Additionally, the Board finds that the Veteran's left knee disability does not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability and the established criteria found in the rating schedule to determine whether a veteran's disability picture is adequately contemplated by the rating schedule.  Id.  

If the disability picture is not adequately contemplated by the rating schedule, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Here, the rating criteria reasonably describe the Veteran's left knee disability level and symptomatology.  Thus, the Board finds that the Veteran's disability picture is contemplated by the rating schedule, and the currently assigned 10 percent and 40 percent disability ratings for limitation of extension and arthritis are, therefore, adequate.  See Thun, 22 Vet. App. at 115.  

However, even if the first Thun element had not been satisfied due to any left knee symptoms not contemplated by the rating criteria, extraschedular referral is not warranted because the Board finds that the second Thun element is not satisfied.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc) (error in Thun step one analysis is harmless were Board makes an adequate finding that Thun step two is not satisfied).  Throughout the appeal, the Veteran's left knee has not presented an exceptional disability picture with related factors such as marked interference with employment or frequent hospitalization.  38 C.F.R. § 3.321(b)(1).

In this regard, the Veteran has not contended, nor does the evidence show that he was hospitalized during the appeal period as a result of his left knee symptomatology.  In addition, there is no evidence that his left knee disability has caused marked interference with employment during the appeal period.  While the Veteran has stated that his knee disability causes pain and slows him down during his work as a police officer, he has not asserted that he has been forced to decrease work shifts or has suffered any adverse employment actions due to his disability.  Further, while he stated that he intended to retire in June 2015, there is no evidence in the record that the Veteran has stopped working.  The Veteran's representative submitted a statement in November 2015, which made no mention of any additional evidence with regard to his employment.  Accordingly, a referral for extraschedular consideration is not warranted because his left knee symptoms are contemplated by the rating schedule and have not resulted in frequent hospitalization or caused marked interference with any employment during the appeal period.

Under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, no other increased rating claims are before the Board, and there are no symptoms of service-connected disabilities that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed to the combined effect of multiple conditions.

c. Rice Analysis

A request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether TDIU is warranted as a result of that disability.  Id.

As indicated above, the claims file does not demonstrate that the Veteran has been unable to seek or maintain employment as a result of his service-connected left knee disability.  Therefore, the Board finds that the issue of entitlement to TDIU has not been raised by the record.


ORDER

Entitlement to a rating for osteomalacia of the left knee in excess of 10 percent prior to June 15, 2012, is denied.

Entitlement to a rating for osteomalacia of the left knee in excess of 40 percent from June 15, 2012, is denied.




____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


